      9:20-cv-03479-DCN-MHC           Date Filed 09/30/20      Entry Number 1        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION
 Alicia Holland,                           Civil Action No. _FY'&10+&
                                                             __________________
                        Plaintiff,                          NOTICE OF REMOVAL
 v.                                                  REMOVED FROM THE BEAUFORT COUNTY
 Beaufort County and James Beckert,                       COURT OF COMMON PLEAS
 Individually and in his Official Capacity,              CASE NO. 2020-CP-07-01
                        Defendants.
TO THE HONORABLE JUDGE OF THE DISTRICT COURT OF THE UNITED STATES
FOR THE DISTRICT OF SOUTH CAROLINA, BEAUFORT DIVISION:

        Pursuant to 28 USC §1441, Defendant James Beckert gives notice of the removal of Case

Number 2020-CP-07-0 from the Court of Common Pleas for Beaufort County, South

Carolina, to the United States District Court for the District of South Carolina, Beaufort Division.

In support of removal, Defendant James Beckert shows the following:

        This civil suit commenced on 8 September 2020 by the filing of a Summons and Complaint

in the Court of Common Pleas for Beaufort County. According to the filed Affidavits of Service

[Exhibit A], the Plaintiff served the Complaint [Exhibit B] on the wife of Defendant James

Beckert, at their residence on 9 September 2020. Jonathan J. Anderson, Esquire, and Jonathan L.

Anderson, Esquire appear for Defendant James Beckert. Hugh W. Buyck, Esquire, appears for

Beaufort County.

        The Complaint alleges causes of action arising under 42 USC § 1983 and deprivation of

constitutional rights secured by the Constitution and Laws of the United States of America. As

such, the United States District Court has original jurisdiction over this action pursuant to 28 USC

§1331 (Federal Question) and 28 USC §1343 (Civil Rights Cases). The Defendant may remove

this suit to the United States District Court as one or more of the claims arise under the Constitution

and laws of the United States of America. 28 USC §1441(a) and (c).
   9:20-cv-03479-DCN-MHC     Date Filed 09/30/20   Entry Number 1       Page 2 of 2

Holland v. Beckert, et al.
Notice of Removal

                                     ANDERSON REYNOLDS & STEPHENS, LLC



                                     /s/ Jonathan J. Anderson
                                     Jonathan J. Anderson ()HGHUDO Bar Number )
                                     Jonathan L. Anderson ()HGHUDO Bar Number 1)
                                     37 ½ Broad Street
                                     P.O. Box 87
                                     Charleston, SC 29401
                                     (843)723-0185 –phone
                                     (843)405-0313 –fax
                                     janderson@arslawsc.com
                                     landerson@arslawsc.com
                                     Attorneys for James Beckert, individually and inhis
                                     official role.


September 30, 2020
Charleston, South Carolina




                                   Page 2 of 2
